Citation Nr: 0026171	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of loss 
of part, both inner and outer tables, of left frontal bone of 
the skull, currently evaluated as 50 percent disabling.

2.  Entitlement to an evaluation in excess of 30 percent for 
major depression and cognitive disorder.

3.  Entitlement to an increased rating for scars of the 
forehead, lip, and left axilla, currently evaluated as 10 
percent disabling.

4. Entitlement to service connection for residuals of a 
fracture of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
September 1959.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

Medical documents submitted after certification of the 
veteran's appeal to the Board are duplicates of evidence 
previously submitted to and reviewed by the RO.  Accordingly, 
further review of these documents by the RO is not indicated.
 
The claim for service for a fracture of the left hand is the 
subject of a remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran fractured his skull in service requiring an 
acrylic insert, but he does not have a brain hernia.

3.  The veteran's service-connected major depression and 
cognitive disorder is manifested by symptoms of impairment of 
short term memory, concentration and immediate recall, 
resulting in no more than definite impairment of social and 
industrial adaptability.

4.  The scars on the veteran's forehead, lip, and left axilla 
are well-healed and nontender, and they are no more than 
moderately disfiguring.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of 
loss of part, both inner and outer tables, of left frontal 
bone of the skull have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5296 
(1999).

2.  The criteria for an evaluation in excess of 30 percent 
for major depression and cognitive disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9304 (1996).

3.  The criteria for an increased rating for scars of the 
forehead, lip, and left axilla have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's increased rating claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran has presented claims which 
are plausible.  The Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Increased Rating for Fractured Skull

The veteran was in a motorcycle accident in March 1958 
resulting in fracture of the frontal region of the skull.  On 
admission to a Naval hospital, lacerated brain tissue and 
spinal fluid were drained from the wound.  In April 1958 bone 
fragments and macerated brain tissue were removed from the 
veteran's skull.  In January 1959 an acrylic cranioplasty was 
inserted into the veteran's skull defect.

By rating action in September 1960, the veteran was granted 
service connection and a 30 percent rating for skull fracture 
with post traumatic encephalopathy, vertigo, and slight 
hearing loss.  Service connection was effective from 
discharge from service.

In May 1995 the veteran submitted a claim for an increased 
rating for his skull fracture.  By rating action in February 
1996 the veteran was granted an increased rating of 50 
percent for skull fracture with post traumatic 
encephalopathy, vertigo, and slight hearing loss.  The 50 
percent rating was made effective from May 1995.  However, by 
rating action in February 1998, the RO determined that there 
had been clear an unmistakable error in the September 1960 
rating decision and assigned the veteran a 50 percent rating 
for skull loss and a separate 30 percent evaluation for 
traumatic encephalopathy, vertigo and slight hearing loss, 
both effective from discharge from service.

CT scan of the head performed at a VA facility in April 1996 
revealed the veteran to have an underlying wedge-shape area 
of cystic encephalomalacia, which measured approximately 3.5 
x 3.5 x 2.5 cm in the mid portion of the left frontal lobe.  
The impression was old craniotomy defect with underlying 
encephalomalacic change in the left frontal area; mild 
diffuse central cortical atrophy; and no acute intracranial 
findings.

The rating code provides for a 50 percent rating when there 
is loss of part of both inner and outer tables of the skull 
of an area larger than the size of a 50 cent piece or 7.355 
square centimeters.  An 80 percent rating requires loss of 
part of both inner and outer tables of the skull with 
presence of a brain hernia.  38 C.F.R. § 4.71a, Diagnostic 
Code 5296.

The veteran maintains that he had a loss of brain tissue and 
spinal fluid which is medically comparable to a brain hernia, 
thus entitling him to an 80 percent rating under Diagnostic 
Code 5296.  He also asserts that suctioned removal of 
macerated brain tissue in service indicates that he had a 
brain hernia.

While the veteran's original treatments for his skull 
fracture in 1958 did indicate that the veteran had loss of 
brain tissue, loss of spinal fluid, and macerated brain 
tissue that was suctioned off, this does not indicate that 
the veteran currently has a brain hernia.  The April 1996 CT 
scan of the veteran's head confirms that the veteran does not 
have a brain hernia.  Cystic encephalomalacia and mild 
atrophy were shown, but these symptoms are not among the 
requirements for an 80 percent rating.  Since the veteran 
does not meet the requirements for a rating in excess of 50 
percent, an increased rating for fracture of the inner and 
outer tables of the left frontal bone of the skull is not 
warranted.

II.  Increased Rating for Mental Disorder

The veteran asserts that he is entitled to a rating in excess 
of 30 percent for major depression and cognitive disorder.  
This appeal stems from a rating decision in February 1996 
which originally granted separate service connection and a 10 
percent rating for major depression and cognitive disorder, 
effective from May 1995.  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  By rating action in February 1998 the 
veteran was granted a 30 percent rating for his mental 
disability, effective from May 1995. 

On VA examination in July 1995 the veteran reported 
recurrence of depressive symptoms when his wife passed away 
in 1992.  He reported that he kept in touch with his former 
police officer friends.  On examination the veteran appeared 
neat and well groomed.  He was pleasant and cooperative 
during the evaluation.  He was quite verbal and coherent.  
There was no evidence of formal thought disorder.  The 
veteran denied delusions or paranoia and he denied any 
perceptual disturbance in the forms of looseness of 
association or tangentiality.  His mood was anxious and 
depressed, and at times he was emotional and tense.  His 
affect was appropriate and reflective of his mood.  He denied 
any suicidal or homicidal ideation.  The veteran's cognitive 
functions were diminished.  His memory for remote events was 
adequate however his recent recall and immediate response 
were inadequate.  He was able to repeat 4 out of 5 digits 
forward and 2 out of 5 backwards.  He was not able to 
subtract serial sevens correctly after 93.  The veteran was 
able to do simple calculations and able to give basic general 
information and knowledge.  He appeared to be of average 
intellect.  His insight and judgment were fair.  He was 
assessed competent to participate in the evaluation as well 
as to weigh the risks and benefits of giving and withholding 
information.  He was capable of managing his benefits in his 
own best interests.  The diagnoses included late onset 
dysthymic disorder, secondary type; history of major 
depression in partial remission; and chronic cognitive 
disorders secondary to head injury.  Global assessment of 
functioning (GAF) was in the 65 to 68 range.

January 1997 VA fee basis examination for a sleep disorder 
indicates that the veteran had obstructive sleep apnea 
syndrome.

The veteran was afforded a VA examination in December 1998.  
He claimed that his psychiatric disability had increased 
since his last VA examination.  He reported increasing 
forgetfulness and problems with short-term memory.  He 
misplaced things around the house.  He was not very good with 
numbers and remembering them.  The veteran admitted that it 
was becoming increasingly frustrating and embarrassing at 
times.  He also reported problems with sleep on and off and 
that he stayed down and sad.  The veteran reported that his 
son lived near him and that he spent a great deal of time 
with him.  Otherwise, he was not very sociable and tended to 
stay to himself.  The veteran stated that he had sleeping 
difficulties due to bouts of headaches.  He got tired easily 
and liked to take things on a day to day basis.  Outside of 
his family circle he did not really associate with a lot of 
other people except for a few friends.  He was not taking any 
regular medications or being followed up from a psychiatric 
standpoint.

On examination the veteran was neat and well groomed.  There 
was mild psychomotor retardation noted.  He remained alert 
and oriented times three.  He appeared sad and downcast.  He 
remained coherent and logical.  He was not verbally 
spontaneous.  He spoke in a slow monotonous tone of voice.  
His mood was anxious and depressed.  There was no evidence of 
psychosis.  The veteran denied delusions or paranoia and he 
denied any perceptual disorders.  He denied suicidal and 
homicidal ideation.  His cognitive functions were diminished.  
The veteran's memory for remote and past events was adequate.  
However, his short term memory, concentration and immediate 
recall were inadequate.  The veteran was able to do simple 
calculations.  Comprehension was adequate.  The veteran 
appeared to be of average intellect.  He appeared to have a 
hard time maintaining his train of thought.  His judgment and 
insight were fair.  Coping abilities were limited.  The 
veteran was capable of managing his benefits.  The diagnoses 
included dysthymic disorder and cognitive disorder secondary 
to head trauma.  The veteran's GAF score was 63.

With regard to the veteran's claim that he is entitled to a 
rating in excess of 30 percent for his mental disorder, the 
Board notes that the regulations with respect to the mental 
disorders were amended effective November 7, 1996.  The RO 
has properly considered both the former version of this 
diagnostic code as well as the amended version.  Since his 
appeal was pending at the time the applicable regulations 
were amended, subsequent to November 7, 1996 the veteran is 
entitled to have whichever set of regulations--old or new--
provide him with a higher rating.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991); VAOGCPREC 3-2000 (April 10, 2000).

Under the old provisions of Diagnostic Code 9304, impairment 
of intellectual functions, orientation, memory and judgment, 
and lability and shallowness of affect of such extent, 
severity, depth, and persistence as to produce total social 
and industrial inadaptability warrants a 100 percent 
evaluation.  Less than 100 percent, in symptom combinations 
productive of severe impairment of social and industrial 
adaptability warrants a 70 percent evaluation; and 
considerable impairment of social and industrial adaptability 
warrants a 50 percent evaluation.  Definite impairment of 
social and industrial adaptability warrants a 30 percent 
evaluation.  38 C.F.R. § 4.132, Diagnostic Code 9304 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms [in the 
regulation] were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment.  In a precedent 
opinion dated November 9, 1993, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).

The July 1995 and December 1998 VA psychiatric examinations 
have shown that the veteran is anxious and depressed.  These 
examinations have also shown that the veteran had diminished 
cognitive functions and inadequate short-term memory.  
However, these examinations also showed the veteran to be 
fully oriented, coherent and logical, without psychosis, 
delusions, paranoia or perceptual disorders.  Furthermore, 
the July 1995 GAF score of 65 to 68 and the December 1998 GAF 
score of 63 only indicate mild symptoms of psychiatric 
disability.  The Board finds that the medical evidence of 
record indicates that the veteran's psychiatric disability 
overall is more than moderate in nature but less than rather 
large in nature.  Accordingly, the veteran more nearly meets 
the criteria for a 30 percent rating under the former 
criteria.

As noted, however, the veteran's disability must also be 
evaluated under the new criteria for evaluating mental 
disorders.  Karnas.  A 30 percent evaluation under the new 
criteria contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation under the new criteria 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation under the new criteria contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
under the new criteria contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9304 (1999).

The Board finds that a 30 percent evaluation under the new 
criteria also most accurately describes the veteran's level 
of mental disability.  The December 1998 examination report 
indicated that the veteran had sleeping difficulties and some 
problems with short term memory, concentration and immediate 
recall.  A 30 percent rating under the new criteria provides 
for mild memory loss and chronic sleep impairment.  
Furthermore, the January 1997 VA fee basis examination 
attributed the veteran's sleep difficulties to obstructive 
sleep apnea syndrome, not to a mental disability.  The 
examinations show that the veteran was fully oriented, 
coherent and logical; his comprehension was adequate and his 
judgment and insight were fair.  The veteran was neat and 
well groomed.  Deficiencies of thinking, mood, or judgment or 
other symptomatology of such severity, resulting from the 
veteran's mental disorder as to warrant a 50 percent 
evaluation were not demonstrated.  Accordingly, the Board 
finds that the veteran is not entitled to a rating in excess 
of 30 percent for major depression and cognitive disorder 
under either the current or former criteria for the rating of 
mental disorders.  Since the record does not reveal that the 
veteran has met the criteria for a rating in excess of 30 
percent for his mental disorder since the award of service 
connection in May 1995, staged ratings are not warranted.

III.  Increased Rating for Scars

The veteran has had a 10 percent rating in effect for scars 
of his forehead, lip, and left axilla since discharge from 
service in September 1959.  The veteran submitted a claim for 
an increased rating for his scars in May 1995.

On VA examination in July 1995 the veteran reported that he 
experienced multiple facial lacerations, severe lacerations 
beneath his left arm and the left side of his chest when he 
was in the motorcycle accident.  The veteran stated that he 
has had pain in the left shoulder particularly when he tried 
to reach behind him and some swelling and pain of the left 
hand.  The lacerations under the left shoulder, in the 
axillary area, in one area required a split thickness skin 
graft, but they had all healed well.  The lacerations of the 
face had healed well and were not disfiguring.  Objectively, 
the scars on both sides of the face were well healed, 
noticeable but not disfiguring.  The scars in the left axilla 
and below were also noticeable but not disfiguring.  The 
diagnoses included status post motorcycle wreck with 
fractured left hand, injury to left shoulder, skull fracture 
with multiple lacerations to the left axillary area and face.

The veteran was afforded a VA examination in January 1999.  
He had a 2.5 cm scar extending inferiorly from the lower lip, 
somewhat to the left of the midline.  There was another 
extensive scar in an irregular snaking formation running up 
the lateral aspect of the nose and the medial portion of the 
left eye and eyelid and then up over into the forehead.  The 
length of that scar was 16 cm.  The scar ended in a depressed 
area of the skull bone where the veteran had had the 
fracture.  There was an apparent enophthalmia of the left 
eye.  There was a somewhat irregular curved scar extending 
anteriorly in the left shoulder and into the anterior portion 
of the left axilla.  That scar measured 15 cm.  The scar on 
the veteran's nose and face measured at least 16 cm.  The VA 
examiner noted that the veteran believed that the scars were 
disfiguring.  The examiner was hesitant to disagree with the 
veteran because there was indeed some disfigurement and the 
appreciation of that depended upon one's sensitivity as to 
the asymmetry of the veteran's face and left eye where there 
was some enophthalmia.

A 30 percent rating for scars on the head, neck or face is 
for assignment when the scars are severe, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles.  A 10 percent rating for scars on the head, 
neck, or face is assignable if the scars are moderately 
disfiguring.  Slight disfigurement warrants a noncompensable 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

The July 1995 VA examiner stated that the veteran's scars 
were not disfiguring.  The January 1999 VA examiner indicated 
that the veteran's scars were somewhat disfiguring.  The 
medical evidence does not indicate that the veteran's scars 
are severely disfiguring.  Marked and unsightly deformity of 
the eyelids, lips or auricles has not been shown.  
Accordingly, the Board finds that the veteran's scars of the 
forehead, lip, and left axilla are no more than moderately 
disfiguring and the veteran is not entitled to a higher 
rating than his current 10 percent under Diagnostic Code 
7800.

A 10 percent rating is the maximum assignable if scars are 
poorly nourished, with repeated ulceration; or tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  

The veteran's scars have been described as well healed.  His 
scars have not been shown to be, and the veteran does not 
claim that they are, poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Consequently, the veteran is not entitled to separate 10 
percent ratings for any of his scars.

Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
In this case the veteran does not claim, and the evidence 
does not show, that the veteran experiences any limitation of 
function resulting from his scars.  The veteran does not meet 
the criteria for an increased rating under Diagnostic Code 
7805.

Since the veteran does not meet any of the criteria for a 
higher rating under any applicable diagnostic code, an 
increased rating for scars of the forehead, lip, and left 
axilla is not warranted.


ORDER

Entitlement to an increased rating for residuals of loss of 
part, both inner and outer tables, of left frontal bone of 
the skull is denied.

Entitlement to an evaluation in excess of 30 percent for 
major depression and cognitive disorder is denied.

Entitlement to an increased rating for scars of the forehead, 
lip, and left axilla is denied.


REMAND

The veteran seeks service connection for residuals of a 
fracture of the left hand.  The veteran asserts that he 
fractured his left hand in service during the same motorcycle 
accident which fractured his skull.

The veteran was afforded a VA orthopedic examination on the 
left hand in January 1999.  The examination report includes a 
description of the veteran's left hand.  Included were x-rays 
of the left hand which indicated healed fracture of the 
fourth metacarpal.

The March 2000 supplemental statement of the case states that 
no additional evidence had been submitted regarding the 
veteran's left hand claim.  Since additional evidence had 
been submitted pertinent to the veteran's claim for service 
connection for residuals of a left hand fracture, the Board 
finds that due process requires that the RO readjudicate this 
claim considering all the evidence of record, including the 
January 1999 VA orthopedic examination, prior to review of 
this claim by the Board.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should readjudicate the claim 
for service connection for residuals of a 
left hand fracture considering all the 
evidence of record, including the January 
1999 VA orthopedic examination report.

2.  If the benefit sought on appeal is 
not granted, the RO should issue a 
supplemental statement of the case 
describing all the evidence of record, 
including the January 1999 VA orthopedic 
examination report, and the appellant 
should be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 14 -


